 Case 4:18-cv-05109-SMJ        ECF No. 270   filed 11/25/19   PageID.12144 Page 1 of 27




 1   John P. Sheridan, WSBA No. 21473
     Mark W. Rose, WSBA No. 41916
 2   Andra Kranzler, WSBA No. 44098
     Justin O. Abbasi, WSBA No. 53582
 3   The Sheridan Law Firm, P.S.
     705 Second Avenue, Suite 1200
 4   Seattle, WA 98104
     Tel: 206-381-5949
 5
     Attorneys for Plaintiff
 6
                   IN THE UNITED STATES DISTRICT COURT
 7               FOR THE EASTERN DISTRICT OF WASHINGTON

 8   ALETA BUSSELMAN, an individual,
                                                No. 4:18-cv-05109-SMJ
 9                Plaintiff,

10         vs.                                  PLAINTIFF’S FIRST AMENDED
                                                PROPOSED JURY INSTRUCTIONS
11   BATTELLE MEMORIAL                          AND SPECIAL VERDICT FORM
     INSTITUTE, an Ohio nonprofit
12   corporation,

13                Defendant.

14

15

16

17

18

19

20
     PLAINTIFF’S PROPOSED JURY                                SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
21   INSTRUCTIONS                                                  705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                    Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ   ECF No. 270    filed 11/25/19   PageID.12145 Page 2 of 27




 1   DATED this 25th day of November, 2019.

 2                                         THE SHERIDAN LAW FIRM, P.S.

 3
                                        By: s/John P. Sheridan
 4                                          John P. Sheridan, WSBA # 21473
                                            Mark W. Rose, WSBA # 41916
 5                                          Andra Kranzler, WSBA # 44098
                                            Justin O. Abbasi, WSBA # 53582
 6                                          Hoge Building, Suite 1200
                                            705 Second Avenue
 7                                          Seattle, WA 98104
                                            Phone: 206-381-5949
 8                                          Fax: 206-447-9206
                                            jack@sheridanlawfirm.com
 9                                          mark@sheridanlawfirm.com
                                            andra@sheridanlawfirm.com
10                                          justin@sheridanlawfirm.com

11                                          Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20
     PLAINTIFF’S PROPOSED JURY                            SHERIDAN LAW FIRM, P.S.
                                                            Hoge Building, Suite 1200
21   INSTRUCTIONS                                              705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                Seattle, WA 98104
22                                                    Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ                ECF No. 270          filed 11/25/19        PageID.12146 Page 3 of 27




 1                                           TABLE OF CONTENTS

 2                           SECTION I: PRELIMINARY INSTRUCTIONS

 3   Plaintiff’s Proposed Instruction No. 1 - Preliminary Instruction To Be
     Given To The Entire Panel Before Jury Selection .................................................. 1
 4
         • https://www.wawd.uscourts.gov/sites/wawd/files/CriminalJuryInstru
 5         ctions-ImplicitBias.pdf

 6   Plaintiff's Proposed Instruction No. 2 - Preliminary Instructions To Be
     Given Before Opening Statements, Duty Of Jury .................................................. 2
 7
         •    Ninth Circuit Model Civil Jury Instruction 1.2 (modified)
 8
         •    https://www.wawd.uscourts.gov/sites/wawd/files/criminaljuryinstruc
 9            tions-implicitbias.pdf

10   Plaintiff’s Proposed Instruction No. 6 - Credibility of Witnesses ....................... 4

11       • Ninth Circuit Model Civil Jury Instruction 1.14 (Credibility of
           Witnesses) (modified)
12
         • https://www.wawd.uscourts.gov/sites/wawd/files/criminaljuryinstruc
13         tions-implicitbias.pdf

14   Plaintiff’s Proposed Instruction No. 7 - Protected Disclosure under the
     NDAA-ECP............................................................................................................. 7
15
         • 41 U.S.C § 4712(a)(1)
16
         • ECF No. 244 (Order), at 11:1-7, quoting Coons v. Sec’y of U.S. Dep’t
17
           of Treasury, 383 F.3d 879, 890 (9th Cir. 2004)
18
         • ECF No. 244 (Order), at 11:7-12, quoting Drake v. Agency for Int’l
           Dev., 543 F.3d 1377, 1382 (Fed. Cir. 2008)
19

20
      PLAINTIFF’S PROPOSED JURY                                                  SHERIDAN LAW FIRM, P.S.
                                                                                   Hoge Building, Suite 1200
21    INSTRUCTIONS - i                                                                705 Second Avenue
      Case No. 4:18-cv-05109-SMJ                                                      Seattle, WA 98104
22                                                                           Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ                ECF No. 270          filed 11/25/19        PageID.12147 Page 4 of 27




 1   Plaintiff’s Proposed Instruction No. 8 - Burden of Proof of Plaintiff under
     NDAA-ECP............................................................................................................. 9
 2
         • 5 U.S.C. § 1221(e)(1), incorporated by reference in 41 U.S.C. §
 3         4712(c)(6)

 4       •    Ninth Circuit Model Civil Jury Instruction 10.8 (Civil Rights—Title
              VII—Retaliation—Elements and Burden of Proof) (modified)
 5
         • Ninth Circuit Model Civil Jury Instruction 9.9 (First Amendment-
 6         Public Employees-Speech) (modified)
 7
     Plaintiff Proposed Instruction No. 12 - Burden of Proof of Defendant for
     Same Action Defense ............................................................................................ 10
 8

 9       • 5 U.S.C. §1221(e)(2), incorporated by reference in 41 U.S.C.
           § 4712(c)(6)
10
         • Sagendorf-Teal v. Cty. of Rensselaer, 100 F.3d 270, 275 (2d Cir. 1996)
11
         • McKennon v. Nashville Banner Pub. Co., 513 U.S. 352, 360, 115 S. Ct.
12         879, 130 L. Ed. 2d 852 (1995),

13       • Price Waterhouse v. Hopkins, 490 U.S. 228, 252, 109 S.Ct. 1775, 104
           L.Ed.2d 268 (1989)
14
         • Bd. of Cty. Comm'rs, Wabaunsee Cty., Kan. v. Umbehr, 518 U.S. 668,
15         685, 116 S. Ct. 2342, 135 L. Ed. 2d 843 (1996)
16
     Plaintiff Proposed Instruction No. 14 – Judicial Notice .................................... 12
17
         • Ninth Circuit Model Civil Jury Instruction 2.3 (modified);
18
         • Fed.R.Evid. 201(f);
19

20
      PLAINTIFF’S PROPOSED JURY                                                  SHERIDAN LAW FIRM, P.S.
                                                                                   Hoge Building, Suite 1200
21    INSTRUCTIONS - ii                                                               705 Second Avenue
      Case No. 4:18-cv-05109-SMJ                                                      Seattle, WA 98104
22                                                                           Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ         ECF No. 270      filed 11/25/19    PageID.12148 Page 5 of 27




 1      • ECF NO. 20 (Order Granting In Part And Denying In Part Plaintiff’s
          Request For Judicial Notice, And Denying Defendant’s Motion To
 2        Dismiss) at 11:8-13:9 quoting:

 3              o 48 C.F.R. § 970.5203-1(A)(1);

 4              o 48 C.F.R. § 970.5203-1(A)(2);
 5              o 48 C.F.R. § 970.5203-1(B);
 6
                o ECF No. 10-1 (Defendant’s Contract, H-27, I-114, I-115, I-116)
                  at 4-7, 12, 14-15; and
 7

 8              o ECF No. 10-1 (Energy Department Handbook) at 102, 106, 126,
                  129, 131).
 9
                             SECTION II: FINAL INSTRUCTIONS
10
     Plaintiff Proposed Instruction No. 13 – Damages ............................................. 15
11

12      • Ninth Circuit Model Civil Jury Instruction 5.1 & 5.2 (modified)

13      • 6A Wash. Prac., Wash. Pattern Jury Instr. Civ. WPI 330.81

14      • Bunch v. King Cty. Dep't of Youth Servs., 155 Wn.2d 165, 180 & n.8, 116
          P.3d 381 (2005)
15
        • Miller V. Equifax Info. Servs., LLC, No. 3:11-CV-01231-BR, 2014 WL
16        2178257, AT *5 (D. Or. May 23, 2014)

17      • Medina v. Metro. Interpreters & Translators, Inc., 139 F. Supp. 3D 1170,
          1176 (S.D. Cal. 2015), aff'd sub nom. Bates v. Metro. Interpreters &
18        Translators, Inc., 742 F. App'x 268 (9th Cir. 2018)
19

20
      PLAINTIFF’S PROPOSED JURY                                    SHERIDAN LAW FIRM, P.S.
                                                                     Hoge Building, Suite 1200
21    INSTRUCTIONS - iii                                                705 Second Avenue
      Case No. 4:18-cv-05109-SMJ                                        Seattle, WA 98104
22                                                             Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ              ECF No. 270          filed 11/25/19       PageID.12149 Page 6 of 27




 1       • Cano v. Zurich Am. Ins. Co., No. CV-05-0511-PHX-SRB, 2007 WL
           9724259, at *2 (D. Ariz. Apr. 18, 2007)
 2
         • Rollins V. Traylor Bros., No. C14-1414-JCC, 2017 wl 1756576, at *6
 3         (W.D. Wash. May 5, 2017)

 4       • Karrani v. JetBlue Airways Corp., No. C18-01510-RSM, 2019 WL
           2269818, at *3 (W.D. Wash. May 28, 2019)
 5

 6       • Tennison v. City & Cty. of San Francisco, No. C-04-0574 CW (EMC), 2005
           WL 8160037, at *4 (N.D. Cal. July 5, 2005)
 7
                               SECTION III: SPECIAL VERDICT FORM
 8
     Special Verdict Form .......................................................................................... 18
 9
         • Ninth Circuit Model Civil Jury Instruction 10.1 (modified)
10

11

12

13

14

15

16

17

18

19

20
      PLAINTIFF’S PROPOSED JURY                                               SHERIDAN LAW FIRM, P.S.
                                                                                Hoge Building, Suite 1200
21    INSTRUCTIONS - iv                                                            705 Second Avenue
      Case No. 4:18-cv-05109-SMJ                                                   Seattle, WA 98104
22                                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ      ECF No. 270     filed 11/25/19   PageID.12150 Page 7 of 27




 1                       PROPOSED INSTRUCTION NO. 1

 2                             INSTRUCTION NO. _____

 3               PRELIMINARY INSTRUCTION TO BE GIVEN TO
                 THE ENTIRE PANEL BEFORE JURY SELECTION
 4
           It is important that you discharge your duties without discrimination,
 5
     meaning that bias regarding the race, color, religious beliefs, national origin,
 6
     sexual orientation, gender identity, or gender of the [plaintiff,] defendant, any
 7
     witnesses, and the lawyers should play no part in the exercise of your
 8
     judgment throughout the trial. Accordingly, during this voir dire and jury
 9
     selection process, I [the lawyers] may ask questions [or use demonstrative
10
     aids] related to the issues of bias and unconscious bias.
11

12

13

14

15

16

17

18
     https://www.wawd.uscourts.gov/sites/wawd/files/CriminalJuryInstructions-
19
     ImplicitBias.pdf
20
     PLAINTIFF’S PROPOSED JURY                                SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
21   INSTRUCTIONS - 1                                              705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                    Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ         ECF No. 270   filed 11/25/19   PageID.12151 Page 8 of 27




 1                        PROPOSED INSTRUCTION NO. 2

 2                         INSTRUCTION NO. ____
                   PRELIMINARY INSTRUCTIONS TO BE GIVEN
 3                      BEFORE OPENING STATEMENTS

 4                                   DUTY OF JURY

 5
           Members of the jury: You are now the jury in this case. It is my duty to
 6
     instruct you on the law.
 7
           These instructions are preliminary instructions to help you understand
 8
     the principles that apply to civil trials and to help you understand the evidence
 9
     as you listen to it. You will be allowed to keep this set of instructions to refer
10
     to throughout the trial. These instructions are not to be taken home and must
11
     remain in the jury room when you leave in the evenings. At the end of the
12
     trial, these instructions will be collected and I will give you a final set of
13
     instructions. It is the final set of instructions that will govern your
14
     deliberations.
15
           It is your duty to find the facts from all the evidence in the case. To
16
     those facts you will apply the law as I give it to you. You must follow the law
17
     as I give it to you whether you agree with it or not. You must decide the case
18
     solely on the evidence and law before you and must not be influenced by any
19
     personal likes or dislikes, opinions, prejudices, sympathy, or biases, including
20
      PLAINTIFF’S PROPOSED JURY                                SHERIDAN LAW FIRM, P.S.
                                                                 Hoge Building, Suite 1200
21    INSTRUCTIONS - 2                                              705 Second Avenue
      Case No. 4:18-cv-05109-SMJ                                    Seattle, WA 98104
22                                                         Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ     ECF No. 270    filed 11/25/19   PageID.12152 Page 9 of 27




 1   unconscious bias. Unconscious biases are stereotypes, attitudes, or

 2   preferences that people may consciously reject but may be expressed without

 3   conscious awareness, control, or intention. Like conscious bias, unconscious

 4   bias, too, can affect how we evaluate information and make decisions.

 5         Please do not read into these instructions or anything I may say or do

 6   that I have an opinion regarding the evidence or what your verdict should be.

 7

 8

 9

10

11

12

13

14

15

16

17
     Ninth Circuit Model Civil Jury Instruction 1.2 (modified);
18
     https://www.wawd.uscourts.gov/sites/wawd/files/CriminalJuryInstructions-
19
     ImplicitBias.pdf;
20
     PLAINTIFF’S PROPOSED JURY                              SHERIDAN LAW FIRM, P.S.
                                                              Hoge Building, Suite 1200
21   INSTRUCTIONS - 3                                            705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                  Seattle, WA 98104
22                                                      Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ         ECF No. 270    filed 11/25/19     PageID.12153 Page 10 of 27



                                                                         **
 1                          PROPOSED INSTRUCTION NO. 6

 2                                   INSTRUCTION NO. _____

 3            In deciding the facts in this case, you may have to decide which

 4   testimony to believe and which testimony not to believe. You may believe

 5   everything a witness says, or part of it, or none of it.

 6            In considering the testimony of any witness, you may take into account:

 7            (1) the opportunity and ability of the witness to see or hear or know the

 8            things testified to;

 9            (2) the witness’s memory;

10            (3) the witness’s manner while testifying;

11            (4) the witness’s interest in the outcome of the case, if any;

12            (5) the witness’s bias or prejudice, if any;

13            (6) whether other evidence contradicted the witness’s testimony;

14            (7) the reasonableness of the witness’s testimony in light of all the

15            evidence; and

16            (8) any other factors that bear on believability.

17
     **
18        Plaintiff’s instructions are non-sequential, because the parties agreed not to

19   renumber the proposed jury instructions they previously submitted.

20
      PLAINTIFF’S PROPOSED JURY                                  SHERIDAN LAW FIRM, P.S.
                                                                   Hoge Building, Suite 1200
21    INSTRUCTIONS - 4                                                705 Second Avenue
      Case No. 4:18-cv-05109-SMJ                                      Seattle, WA 98104
22                                                           Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ      ECF No. 270     filed 11/25/19   PageID.12154 Page 11 of 27




 1         You must avoid bias, conscious or unconscious, based on the witness’s

 2   race, color, religious beliefs, national origin, sexual orientation, gender

 3   identity, or gender in your determination of credibility.

 4         Sometimes a witness may say something that is not consistent with

 5   something else he or she said. Sometimes different witnesses will give

 6   different versions of what happened. People often forget things or make

 7   mistakes in what they remember. Also, two people may see the same event

 8   but remember it differently. You may consider these differences, but do not

 9   decide that testimony is untrue just because it differs from other testimony.

10         However, if you decide that a witness has deliberately testified

11   untruthfully about something important, you may choose not to believe

12   anything that witness said. On the other hand, if you think the witness

13   testified untruthfully about some things but told the truth about others, you

14   may accept the part you think is true and ignore the rest.

15         The weight of the evidence as to a fact does not necessarily depend on

16   the number of witnesses who testify. What is important is how believable the

17   witnesses were, and how much weight you think their testimony deserves.

18
     Ninth Circuit Model Civil Jury Instruction 1.14 (Credibility of Witnesses)
19
     (modified);
20
     PLAINTIFF’S PROPOSED JURY                                SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
21   INSTRUCTIONS - 5                                              705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                    Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ    ECF No. 270    filed 11/25/19   PageID.12155 Page 12 of 27




 1   https://www.wawd.uscourts.gov/sites/wawd/files/CriminalJuryInstructions-

 2   ImplicitBias.pdf, Model Ninth Circuit Criminal Instruction 1.7 (modified).

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
     PLAINTIFF’S PROPOSED JURY                             SHERIDAN LAW FIRM, P.S.
                                                             Hoge Building, Suite 1200
21   INSTRUCTIONS - 6                                           705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                 Seattle, WA 98104
22                                                     Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ     ECF No. 270    filed 11/25/19    PageID.12156 Page 13 of 27




 1                       PROPOSED INSTRUCTION NO. 7

 2                            INSTRUCTION NO. _____

 3         The plaintiff brings a claim for whistleblower retaliation under the National

 4   Defense Authorization Act’s Enhancement of Contractor Protection from Reprisal

 5   for Disclosure of Certain Information Act (the “NDAA-ECP”).

 6         Under the NDAA-ECP, an employee of a federal contractor may not be

 7   subject to an adverse employment action as a reprisal for:

 8          (1) disclosing to a management official or other employee who has the

 9   responsibility to investigate, discover, or address misconduct,

10         (2) information that the employee reasonably believes is evidence of:

11                (a)   gross mismanagement of a Federal contract or grant,

12                (b)   a gross waste of Federal funds,

13                (c)   an abuse of authority relating to a Federal contract or grant,

14                (d)   a substantial and specific danger to public health or safety, or

15                (e)   a violation of law, rule, or regulation related to a Federal

16                      contract.

17         If an employee engages in the conduct described in paragraphs 1 and 2

18   above, she has made a “protected disclosure” under the NDAA-ECP.

19

20
     PLAINTIFF’S PROPOSED JURY                                SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
21   INSTRUCTIONS - 7                                              705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                    Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ      ECF No. 270    filed 11/25/19   PageID.12157 Page 14 of 27




 1         To establish that she held a reasonable belief, the plaintiff must

 2   demonstrate that a disinterested observer with knowledge of the essential

 3   facts known to and readily ascertainable by the employee could reasonably

 4   conclude that the actions at issue evidence gross mismanagement, a gross

 5   waste of funds, an abuse of authority, or a violation of any law, rule, or

 6   regulation.

 7         To establish that she held the requisite reasonable belief, Plaintiff need

 8   not prove that the condition disclosed actually established one or more of the

 9   listed categories of wrongdoing, but instead must show that the matter

10   disclosed was one which a reasonable person in her position would believe

11   evidenced one of the situations specified.

12

13

14

15

16   41 U.S.C § 4712(a)(1); and ECF No. 244 (Order), at 11:1-12, quoting Coons v.

17   Sec’y of U.S. Dep’t of Treasury, 383 F.3d 879, 890 (9th Cir. 2004) (first alteration

18   in original) (quoting Lachance v. White, 174 F.3d 1378, 1381 (Fed. Cir. 1999));

19   and Drake v. Agency for Int’l Dev., 543 F.3d 1377, 1382 (Fed. Cir. 2008).

20
     PLAINTIFF’S PROPOSED JURY                               SHERIDAN LAW FIRM, P.S.
                                                               Hoge Building, Suite 1200
21   INSTRUCTIONS - 8                                             705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                   Seattle, WA 98104
22                                                       Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ     ECF No. 270    filed 11/25/19   PageID.12158 Page 15 of 27




 1                      PROPOSED INSTRUCTION NO. 8

 2                            INSTRUCTION NO. _____

 3         In order to prevail on her NDAA-ECP whistleblower retaliation claim, the

 4   plaintiff has the burden of proving each of the following elements by a

 5   preponderance of the evidence:

 6         (1)   the plaintiff made a protected disclosure under the NDAA-ECP;

 7         (2)   the defendant took an adverse employment action against the plaintiff;

 8               and

 9         (3)   the plaintiff’s protected disclosure was a contributing factor for the

10               adverse employment action.

11

12

13

14

15   Ninth Circuit Model Civil Jury Instruction 10.8 (Civil Rights—Title VII—

16   Retaliation—Elements and Burden of Proof) (modified); Ninth Circuit Model

17   Civil Jury Instruction 9.9 (First Amendment-Public Employees-Speech)

18   (modified); and 5 U.S.C. § 1221(e)(1) (providing “contributing factor” burden

19   of proof”), incorporated by reference in 41 U.S.C. § 4712(c)(6).

20
     PLAINTIFF’S PROPOSED JURY                              SHERIDAN LAW FIRM, P.S.
                                                              Hoge Building, Suite 1200
21   INSTRUCTIONS - 9                                            705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                  Seattle, WA 98104
22                                                      Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ      ECF No. 270    filed 11/25/19   PageID.12159 Page 16 of 27




 1                      PROPOSED INSTRUCTION NO. 12

 2                            INSTRUCTION NO. _____

 3
           If you find that Plaintiff’s protected disclosure was a contributing factor in
 4
     the adverse employment action, the plaintiff is entitled to your verdict, even if you
 5
     find that the defendant’s conduct was also motivated by a lawful reason.
 6
           If, however, the defendant proves by clear and convincing evidence
 7
     that the defendant would have taken the same adverse employment action on
 8
     the same day that the action occurred even if the plaintiff’s protected
 9
     disclosure had played no role in the employment decision, your verdict should
10
     be for the defendant.
11

12

13

14
     See 5 U.S.C. §1221(e)(2) (“Corrective action … may not be ordered if, after a
15
     finding that a protected disclosure was a contributing factor, the agency
16
     demonstrates by clear and convincing evidence that it would have taken the
17
     same personnel action in the absence of such disclosure.”), incorporated by
18
     reference in 41 U.S.C §4712(c)(6); and see Sagendorf-Teal v. Cty. of Rensselaer,
19
     100 F.3d 270, 275 (2d Cir. 1996) (affirming “same day” instruction on the same
20
     PLAINTIFF’S PROPOSED JURY                               SHERIDAN LAW FIRM, P.S.
                                                               Hoge Building, Suite 1200
21   INSTRUCTIONS - 10                                            705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                   Seattle, WA 98104
22                                                       Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ      ECF No. 270    filed 11/25/19   PageID.12160 Page 17 of 27




 1   action defense in the context of a case alleging retaliation under the First

 2   Amendment), citing McKennon v. Nashville Banner Pub. Co., 513 U.S. 352, 360,

 3   115 S. Ct. 879, 130 L. Ed. 2d 852 (1995), and Price Waterhouse v. Hopkins, 490

 4   U.S. 228, 252, 109 S.Ct. 1775, 104 L.Ed.2d 268 (1989) (plurality opinion)

 5   (employer’s legitimate reason for discharge in mixed-motive case will not suffice

 6   “if that reason did not motivate it at the time of the decision”; “proving ‘that the

 7   same decision would have been justified ... is not the same as proving that the

 8   same decision would have been made.’”); see also Bd. of Cty. Comm'rs,

 9   Wabaunsee Cty., Kan. v. Umbehr, 518 U.S. 668, 685, 116 S. Ct. 2342, 135 L. Ed.

10   2d 843 (1996) (“[T]he Board will have a valid defense if it can show… that, in

11   light of their knowledge, perceptions, and policies at the time of the termination,

12   the Board members would have terminated the contract regardless of his speech”).

13

14

15

16

17

18

19

20
     PLAINTIFF’S PROPOSED JURY                                SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
21   INSTRUCTIONS - 11                                             705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                    Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ      ECF No. 270    filed 11/25/19   PageID.12161 Page 18 of 27




 1                       PROPOSED INSTRUCTION NO. 14

 2                             INSTRUCTION NO. _____

 3         The court has decided to accept as proved the following facts, which you

 4   must accept as true.

 5         By regulation, an energy department contractor shall be responsible for

 6   maintaining, as an integral part of its organization, effective systems of

 7   management controls. These controls must reasonably ensure that financial,

 8   statistical, and other reports necessary to maintain accountability and managerial

 9   control are accurate, reliable, and timely. Further, these controls shall be

10   documented and satisfactory to the energy department. Also, an energy

11   department contractor shall be responsible for maintaining, as a part of its

12   operational responsibilities, a baseline quality assurance program that implements

13   documented control and assessment techniques.

14         Defendant’s contract contains identical provisions as the regulation quoted

15   above. Additionally, the contract provides Defendant shall develop a Contractor

16   assurance system that is implemented throughout the Contractor’s organization.

17   This system, at a minimum, shall include the following key attributes, as relevant

18   here. First, this system must include a comprehensive description of the assurance

19   system with processes, key activities, and accountabilities clearly identified.

20
     PLAINTIFF’S PROPOSED JURY                                SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
21   INSTRUCTIONS - 12                                             705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                    Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ     ECF No. 270    filed 11/25/19   PageID.12162 Page 19 of 27




 1   Second, this system must include rigorous, risk-based, credible self-assessments,

 2   including independent reviews. Finally, this system must include identification

 3   and correction of negative compliance trends.

 4         According to an energy department handbook, an Enforcement

 5   Coordinator’s responsibilities include ensuring that contractor managers have a

 6   working knowledge of the energy department’s enforcement program, monitoring

 7   contractor compliance assurance program effectiveness and progress in moving

 8   toward a culture of critical self-evaluation and continuous improvement,

 9   managing or overseeing screening of problems, issues, findings, and conditions to

10   identify noncompliances, and, critically ensuring proper and timely reporting of

11   noncompliances.

12         ‘Noncompliance’ is a condition that does not meet an energy department

13   regulatory requirement. Sometimes, ‘noncompliances that led to the event may not

14   be identified until the root cause analysis and preliminary inquiry have been

15   completed. Thus, an effective causal analysis is essential.

16         Generally, a root cause analysis is appropriate for more significant or

17   complex issues. But regardless of the issue involved, the energy department

18   expects a contractor conducting an investigation/causal analysis to ensure that the

19   personnel who conduct the investigation are sufficiently independent of

20
     PLAINTIFF’S PROPOSED JURY                              SHERIDAN LAW FIRM, P.S.
                                                              Hoge Building, Suite 1200
21   INSTRUCTIONS - 13                                           705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                  Seattle, WA 98104
22                                                      Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ      ECF No. 270     filed 11/25/19   PageID.12163 Page 20 of 27




 1   involvement in the event and adequately trained and qualified. Contractors should

 2   investigate whether organizational and management issues contributed to the

 3   failure. And any identified noncompliances should be reported along with

 4   associated corrective actions developed from the causal/root cause analysis.

 5

 6

 7

 8

 9

10

11

12   Ninth Circuit Model Civil Jury Instruction 2.3 (modified); Fed.R.Evid. 201(f)

13   (“Instructing the Jury. In a civil case, the court must instruct the jury to accept the

14   noticed fact as conclusive.”); ECF No. 20 (Order Granting In Part And Denying In

15   Part Plaintiff’s Request For Judicial Notice, And Denying Defendant’s Motion To

16   Dismiss) at 11:8-13:9 (quoting 48 C.F.R. § 970.5203-1(a)(1); 48 C.F.R. §

17   970.5203-1(a)(2); 48 C.F.R. § 970.5203-1(b) and ECF No. 10-1 (Defendant’s

18   Contract, H-27, I-114, I-115, I-116) at 4-7, 12, 14-15 and ECF No. 10-1 (Energy

19   Department handbook) at 102, 106, 126, 129, 131).

20
      PLAINTIFF’S PROPOSED JURY                               SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
21    INSTRUCTIONS - 14                                            705 Second Avenue
      Case No. 4:18-cv-05109-SMJ                                   Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ     ECF No. 270    filed 11/25/19   PageID.12164 Page 21 of 27




 1                      SECTION II: FINAL INSTRUCTIONS

 2
                         PROPOSED INSTRUCTION NO. 13
 3
                              INSTRUCTION NO. _____
 4
           It is the duty of the Court to instruct you about the measure of damages. By
 5
     instructing you on damages, the Court does not mean to suggest for which party
 6
     your verdict should be rendered.
 7
           If you find for the plaintiff on her NDAA-ECP whistleblower retaliation
 8
     claim, you must determine the plaintiff’s damages. The plaintiff has the burden of
 9
     proving damages by a preponderance of the evidence. Damages means the amount
10
     of money that will reasonably and fairly compensate the plaintiff for any injury
11
     you find was caused by the defendant. You should consider the following:
12
           The nature and extent of the injuries;
13
           The emotional suffering experienced, such as stress, loss of enjoyment of
14
     life, humiliation, embarrassment, fear, anxiety, or grief, and which with
15
     reasonable probability will be experienced in the future;
16
           It is for you to determine what damages, if any, have been proved.
17
           Your award must be based upon evidence and not upon speculation,
18
     guesswork or conjecture.
19

20
     PLAINTIFF’S PROPOSED JURY                              SHERIDAN LAW FIRM, P.S.
                                                              Hoge Building, Suite 1200
21   INSTRUCTIONS - 15                                           705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                  Seattle, WA 98104
22                                                      Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ     ECF No. 270     filed 11/25/19   PageID.12165 Page 22 of 27




 1   Ninth Circuit Model Civil Jury Instruction 5.1 & 5.2 (modified); see also 6A

 2   Wash. Prac., Wash. Pattern Jury Instr. Civ. WPI 330.81 (“emotional harm…,

 3   including [emotional distress] [loss of enjoyment of life] [humiliation] [pain and

 4   suffering] [personal indignity, embarrassment], [fear, anxiety, and/or

 5   anguish] experienced and with reasonable probability to be experienced by (name

 6   of employee) in the future.]”); accord Bunch v. King Cty. Dep't of Youth Servs.,

 7   155 Wn.2d 165, 180 & n.8, 116 P.3d 381 (2005); and see Miller v. Equifax Info.

 8   Servs., LLC, No. 3:11-CV-01231-BR, 2014 WL 2178257, at *5 (D. Or. May 23,

 9   2014) (“the jury was specifically instructed that Miller's “claim for actual damages

10   is for emotional distress, including humiliation, mental anguish, loss of reputation,

11   invasion of privacy, and fear of lost credit opportunities”); Medina v. Metro.

12   Interpreters & Translators, Inc., 139 F. Supp. 3d 1170, 1176 (S.D. Cal. 2015)

13   (jury was instructed, “In determining the measure of damages, you should

14   consider past and future: (2) emotional distress such as any inconvenience,

15   grief, anxiety, humiliation, worry, or shame, and which with reasonable

16   probability will be experienced in the future.”), aff'd sub nom. Bates v. Metro.

17   Interpreters & Translators, Inc., 742 F. App'x 268 (9th Cir. 2018); Cano v. Zurich

18   Am. Ins. Co., No. CV-05-0511-PHX-SRB, 2007 WL 9724259, at *2 (D. Ariz.

19   Apr. 18, 2007) (“The jury was instructed that compensable damages for the bad

20
     PLAINTIFF’S PROPOSED JURY                               SHERIDAN LAW FIRM, P.S.
                                                               Hoge Building, Suite 1200
21   INSTRUCTIONS - 16                                            705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                   Seattle, WA 98104
22                                                       Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ     ECF No. 270     filed 11/25/19   PageID.12166 Page 23 of 27




 1   faith claim included ‘emotional distress, humiliation, inconvenience

 2   and anxiety experienced and reasonably probable to be experienced in the

 3   future.”); Rollins v. Traylor Bros., No. C14-1414-JCC, 2017 WL 1756576, at *6

 4   (W.D. Wash. May 5, 2017) (describing “pray for relief for ‘humiliation, loss of

 5   enjoyment of life, pain and suffering, personal indignity, embarrassment, fear,

 6   sadness, anger, anxiety, anguish, and other forms of emotional distress they have

 7   experienced” as a claim for garden variety emotional distress); accord Karrani v.

 8   JetBlue Airways Corp., No. C18-01510-RSM, 2019 WL 2269818, at *3 (W.D.

 9   Wash. May 28, 2019) (“Mr. Karrani only alleges ‘garden variety’

10   emotional distress. He seeks non-medical emotional harm damages related to

11   stress, loss of enjoyment of life, humiliation, embarrassment, fear, anxiety, and

12   anguish/grief as a result of Defendant’s conduct.”); see also, e.g., Tennison v. City

13   & Cty. of San Francisco, No. C-04-0574 CW (EMC), 2005 WL 8160037, at *4

14   (N.D. Cal. July 5, 2005) (recognizing “fear of being assaulted” is not a claim for

15   “unusually severe” emotional distress and thus denying Rule 35 exam).

16

17

18

19

20
     PLAINTIFF’S PROPOSED JURY                               SHERIDAN LAW FIRM, P.S.
                                                               Hoge Building, Suite 1200
21   INSTRUCTIONS - 17                                            705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                   Seattle, WA 98104
22                                                       Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ        ECF No. 270   filed 11/25/19   PageID.12167 Page 24 of 27




 1

 2

 3                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WASHINGTON
 4
     ALETA BUSSELMAN, an individual,
 5                                               No. 4:18-cv-05109-SMJ
                  Plaintiff,
 6
           vs.
 7                                               SPECIAL VERDICT FORM
     BATTELLE MEMORIAL
 8   INSTITUTE, an Ohio nonprofit
     corporation,                                Ninth Circuit Model Civil Jury
 9                                               Instruction 10.1 (modified)
                  Defendant.
10

11
           WE THE JURY, answer the following questions submitted by the Court as
12
     follows:
13
     1.    Has the plaintiff proved by a preponderance of the evidence that she made a
14
     protected disclosure, and that it was a contributing factor in an adverse
15
     employment action being taken against her by the defendant?
16
           ________      ________
17
           Yes           No
18
     If the answer to Question No. 1 is “no,” do not answer any further questions.
     If the answer to Question No. 1 is “yes,” proceed to Question No. 2
19

20
      PLAINTIFF’S PROPOSED JURY                               SHERIDAN LAW FIRM, P.S.
                                                                Hoge Building, Suite 1200
21    INSTRUCTIONS - 18                                            705 Second Avenue
      Case No. 4:18-cv-05109-SMJ                                   Seattle, WA 98104
22                                                        Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ      ECF No. 270    filed 11/25/19   PageID.12168 Page 25 of 27




 1   2.      Has the defendant proved by clear and convincing evidence that the

 2   adverse employment action was also motivated by a lawful reason?

 3
             ________    ________
 4           Yes         No

 5   If the answer to Question No. 2 is “no,” proceed to Question 4. If the answer
     to Question No. 1 is “yes,” proceed to Question No. 3.
 6

 7   3.      Has the defendant proved by clear and convincing evidence that the

 8   defendant would have taken the same adverse employment action on the same

 9   day even if the plaintiff’s protected disclosure had played no role in the

10   defendant’s decision?

11
             ________    ________
             Yes         No
12
     If your answer to Question No. 3 is “yes,” do not answer any further
13
     questions. If your answer to Question No. 3 is “no”, proceed to Question 4.
14
     4       Did Plaintiff suffer damages caused by the actions of Defendant?
15
             ________    ________
16           Yes         No

17   If your answer is “yes,” please complete the next section as to the amount of
     damages you find that Plaintiff has sustained as the result of Defendant’s
18   actions?

19   .

20
         PLAINTIFF’S PROPOSED JURY                           SHERIDAN LAW FIRM, P.S.
                                                               Hoge Building, Suite 1200
21       INSTRUCTIONS - 19                                        705 Second Avenue
         Case No. 4:18-cv-05109-SMJ                               Seattle, WA 98104
22                                                       Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ   ECF No. 270   filed 11/25/19   PageID.12169 Page 26 of 27




 1
          Stress                        $______________________
 2
          Loss of enjoyment of life     $______________________
 3
          Humiliation                   $______________________
 4
          Embarrassment                 $______________________
 5
          Fear                          $______________________
 6
          Anxiety                       $______________________
 7
          Grief                         $______________________
 8

 9

10   Dated this ______ day of December, 2019.

11
                                        _______________________________
12                                      Presiding Juror

13

14

15

16

17

18

19

20
     PLAINTIFF’S PROPOSED JURY                           SHERIDAN LAW FIRM, P.S.
                                                           Hoge Building, Suite 1200
21   INSTRUCTIONS - 20                                        705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                               Seattle, WA 98104
22                                                   Tel: 206-381-5949 Fax: 206-447-9206
 Case 4:18-cv-05109-SMJ    ECF No. 270    filed 11/25/19   PageID.12170 Page 27 of 27




 1                          CERTIFICATE OF SERVICE

 2         I certify that on November 25, 2019, I electronically filed the above and

 3   foregoing pleading using the CM/ECF System. Notice of Electronic Filing was

 4   provided to the following counsel:

 5         Mark Nelson Bartlett
           Gillian Murphy
 6         Arthur Simpson
           DAVIS WRIGHT TREMAINE, LLP
 7         1201 Third Avenue, Suite 220
           Seattle, Washington 98101
 8
           Attorneys for Defendant
 9

10
                                            s/Mark Rose
11                                         Mark Rose, WSBA # 41916

12

13

14

15

16

17

18

19

20
     PLAINTIFF’S PROPOSED JURY                             SHERIDAN LAW FIRM, P.S.
                                                             Hoge Building, Suite 1200
21   INSTRUCTIONS - 21                                          705 Second Avenue
     Case No. 4:18-cv-05109-SMJ                                 Seattle, WA 98104
22                                                     Tel: 206-381-5949 Fax: 206-447-9206
